ON MOTION FOR REHEARING
COBB, Judge.
The appellee’s motion for rehearing is granted and the opinion of this court issued on October 2, 1986, is hereby vacated by this opinion.
The appellant failed to contest the sufficiency of the evidence at any point in the proceeding below. Thus, this issue was not preserved for appellate review. See Mancini v. State, 273 So.2d 371 (Fla.1973); Sanderson v. State, 390 So.2d 744 (Fla. 5th DCA 1980).
*614Accordingly, the judgment entered below is affirmed.
DAUKSCH and ORFINGER, JJ., concur.